COURT 
OF APPEALS
                                       
SECOND DISTRICT OF TEXAS
                                                   
FORT WORTH
 
                        
NO. 
2-05-292-CV
 
ABN 
AMRO MORTGAGE GROUP                                            
APPELLANT
 
                                                   
V.
 
TCB 
FARM AND RANCHLAND                                                
APPELLEES
INVESTMENTS, 
GENESIS TAX
LOAN 
SERVICES, INC., AND 
M. 
SUZANNE FROSSARD                                                                      

 
                                               
----------
            
FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                                               
----------
                  
MEMORANDUM 
OPINION[1] 
AND JUDGMENT
                                               
----------
We 
have considered the AJoint 
Motion For Partial Dismissal Of Appeal.@  Because appellees do not oppose the 
motion, it is the court's opinion that the motion should be granted; therefore, 
we dismiss appellees Genesis Tax Loan Services, Inc. and M. Suzanne 
Frossard.  See TEX. 
R. APP. 
P. 42.1(a)(2)(A), 43.2(f).  This 
case shall hereafter be styled AABN 
AMRO Mortgage Group v. TCB Farm and Ranchland Investments.@
 

Appellant 
shall pay all costs of this appeal relative to appellees Genesis Tax Loan 
Services, Inc. and Suzanne Frossard, for which let execution issue.  See Tex. R. App. P. 
42.1(d).
 
PER 
CURIAM       

 
PANEL 
D:  GARDNER, WALKER, and MCCOY, 
JJ.
 
DELIVERED: 
December 8, 2005



[1]See Tex. 
R. App. P. 
47.4.